Citation Nr: 1133049	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1968.  

This matter arises before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

In a December 2007 decision, the Board denied the claim for service connection for a psychiatric disorder.  The appellant appealed the Board decision denying the claim to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2008 Order, the Court vacated the decision denying the claim and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  In October 2008 and April 2010, the Board remanded the claim for additional development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In October 2008, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder for the purpose of obtaining an etiological opinion addressing whether the Veteran's diagnosed psychiatric disabilities were related to his period of active service.  At the time of the October 2008 remand, the record showed diagnoses of major depression, generalized anxiety disorder, panic disorder without agoraphobia, and mixed personality disorder.  A July 2003 VA examiner determined that the Veteran met the DSM-IV criteria for panic attacks and major depression episodes, but no opinion was made regarding whether those disorders were service-related.  A July 2004 private psychiatrist submitted a letter opining that based on his treatment of the Veteran between January 2001 and January 2003 and review of a February 1968 service personnel record showing that the Veteran had been discharged from service due to a character and behavior disorder, it was at least as likely as not that the Veteran's in-service complaints were related to his currently diagnosed anxiety disorder.  However, the psychiatrist had not reviewed the Veteran's complete service medical records or any other pertinent information from his claims folder.  A December 2004 VA examiner reviewed the Veteran's entire claims file but found that because the Veteran had not been diagnosed with a psychiatric disorder until many years after leaving service, it would be impossible to relate his current anxiety to his in-service complaints without resorting to conjecture.  Because the July 2004 private psychiatrist had not reviewed the Veteran's entire file in rendering the opinion, and the December 2004 VA examiner could not provide a nexus opinion without resorting to conjecture, the Board found those opinions inadequate and remanded the claim in an effort to obtain an additional opinion addressing whether the Veteran's current psychiatric disabilities were related to his active service.

VA obtained an additional opinion addressing the etiology of the Veteran's complaints in February 2009.  The VA examiner determined that the Veteran's current psychiatric disorders were unrelated to the adjustment disorder that he suffered in service and concluded that the nature of the Veteran's post-service symptomatology was more consistent with his reported pre-military history.  However, the examiner did not provide an opinion as to whether the Veteran's current psychiatric disorder was aggravated by his service.  Additionally, in an October 2009 statement, the Veteran reported that he had been molested by three drill sergeants while in basic training.  He stated that his discomfort with what happened caused him to hide the incident from his spouse, his family, and his mental health physicians for over fifty years, and that he was just beginning to be able to admit to the events and had recently discussed the occurrence with his VA mental health physician.  Because an examiner had not had the opportunity to provide an opinion as to whether the Veteran's current psychiatric disorders were related to the alleged in-service assault, and the February 2009 examiner did not provide an opinion as to whether the Veteran's current psychiatric disorder was aggravated by his service, the Board again remanded the claim for an additional opinion in order to address the etiology of the psychiatric disabilities.

On VA examination in June 2010, the examiner found that the Veteran's diagnosed anxiety disorder and dysthymic disorder were less likely than not caused by or a result of his period of active service because the Veteran's in-service diagnosis appeared to have been adjustment disorder, caused by then-current situational stressors unrelated to his current condition, and the Veteran's military sexual trauma had not been verified.  However, no opinion was provided for whether the Veteran's current psychiatric disorder was a pre-existing disability aggravated by his service.  The lack of an opinion regarding whether the Veteran's current psychiatric disorder was a pre-existing disability aggravated by his service renders the June 2010 VA examination incomplete because of the failure to provide the opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's psychiatric disabilities were aggravated by his period of active service, the Board finds that a remand for an addendum opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner who previously examined him in June 2010.  The examiner must review the claims file and the examination report should note that review.  In providing the requested opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomotology.  The examiner should provide the rationale for the opinions provided.  Specifically, the examiner should determine if there is clear and convincing evidence that any of the Veteran's psychiatric disorders pre-existed his period of active service.  If so, the examiner should determine whether it is at least as likely as not (more than 50 percent probability) that any preexisting psychiatric disorder was aggravated, or permanently worsened beyond the natural progression of the disorder, as a result of his active service.

2.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

